UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM l0-Q (Mark One) [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 for the quarterly period endedJune 30, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE AC T OF 1934 for the transition period from to . Commission File Number. 333-170132 ADVANCED CREDIT TECHNOLOGIES INC. (Exact name of Registrant as Specified in its Charter) Nevada 26-2118480 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 4947 Oldham Street Sarasota, FL. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (612) 961-4536 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule l2b-2 of the Exchange Act. (Check one): Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of June 30, 2015, there were 27,591,016 shares of the issuer’s common stock outstanding. 1 ADVANCED CREDIT TECHNOLOGIES INC FORM 10-Q FOR THE FISCAL QUARTER ENDED JUNE 30,2015 TABLE OF CONTENTS PAGE # PART I 4 ITEM 1FINANCIAL STATEMENTS 4 ITEM 2MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS 11 ITEM 3QUANTITATIVE AND QULAITATIVE DISCLOSURES ABOUT MARKET RISKS 13 ITEM 4CONTROLS AND PROCEDURES 13 PART II 14 ITEM 1LEGAL PROCEEDINGS 14 ITEM 1ARISK FACTORS 14 ITEM 2UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3DEFAULTS UP0N SENIOR SECURITIES 14 ITEM 4(REMOVED AND RESERVED) 14 ITEM 5OTHER INFORMATION 14 ITEM 6EXHIBITS 15 SIGNATURES 16 2 Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. 3 PART I ITEM 1 FINANCIAL STATEMENTS Advanced Credit Technologies Inc Balance Sheet (Unaudited) June 30 December-31 Assets Current assets Cash in bank $
